DETAILED ACTION
Priority
The claimed priority to the international application has not been entered into the system. Examiner can locate no reason for this, and it appears to be perhaps an error. This application is being examined with respect to the priority date of 
3/31/2017, which is the bypass continuation priority date. The issue of the system not reflecting this date will be explored and resolved after the mailing of this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4-10, and 12-15, are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2020/0143093) in view of TIEJUN LI et al. (CN101833104). 

Regarding claims 1 and 9, Zhao discloses starting a flight simulator with a control terminal and generating multi-sensor simulation data based on pre-set model parameters and ground truth data output by the flight simulator. See paragraphs 0034 and 0041. Zhao discloses generating a flight simulation control command in paragraph 0039. Zhao discloses wherein the simulated location data is rendered in 3D on the control terminal in fig. 6A and paragraphs 0054 and 0063.    

Zhao does not disclose wherein the multi-sensor data is fused sensor data and ground truth data. However, the use of such is established with regard to simulation systems, as is disclosed by the simulation system of Tiejun in the abstract. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Zhao system, in order to provide a thorough simulation (Tiejun discloses using fused data algorithms in the abstract). 

Regarding claims 2 and 10, Zhao discloses wherein the control command can be a propulsion command, which updates the status of the simulation data, and wherein the simulation data is displayed at a terminal. See paragraphs 0039 (propulsion) and paragraph 0038 (display of simulated data). 

Regarding claims 4 and 12, Zhao discloses wherein the user can change simulator parameter settings through the control terminal. See paragraph 0053. 

Regarding claim 5, Zhao discloses wherein the simulation data can be stored and the simulation can be reset. See paragraph 0053. 


Regarding claims 6-7 and 13-14, Zhao discloses wherein the sensor parameters can be modified to verify stability of a propulsion command as well as the data algorithms. See See paragraphs 0053 and 0038. Data fusion of sensor data would be obvious as described above with respect to claim 1. 

Regarding claims 8 and 15, Zhao discloses wherein the simulations can include pre-set malfunctions in the models. See paragraph 0024.

 Allowable Subject Matter
Claims 3 and 11 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claim. The prior art does not teach or suggest the claimed system including the switching between real and simulation as claimed. 

Claims 16-20 are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed system including the switching between real and simulation as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715